    Case 2:19-cv-00176-NT Document 95 Filed 05/27/21 Page 1 of 4                    PageID #: 903




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

ERNEST J. GLYNN, et al.,   )
                           )
             Plaintiffs    )
                           )
       v.                  )                           2:19-cv-00176-NT
                           )
MAINE OXY-ACETLYENE SUPPLY )
CO., et al.,               )
                           )
             Defendants    )

EUGENE SCALIA,             )
                           )
             Plaintiff,    )
                           )
       v.                  )                           2:20-cv-00326-NT
                           )
MAINE OXY-ACETLYENE SUPPLY )
CO., et al.,               )
                           )
             Defendants    )


        ORDER ON MOTIONS TO CONSOLIDATE AND SCHEDULING ORDER

        The Court held a telephonic conference on May 26, 2021, to discuss certain

scheduling issues and Defendants’ motions to consolidate (2:19-cv-00176-NT, ECF No.

85; 2:20-cv-00326-NT, ECF No. 30) in the above-captioned cases.1 After consideration of

the relevant issues and the parties’ arguments, for the reasons stated on the record and

herein, the Court grants in part the motions to consolidate and issues a scheduling order in

accordance with the order of consolidation.



1
 Carl Paine is a defendant in 2:20-cv-00326-NT only and did not file a motion to consolidate. Defendant
Paine, however, does not oppose the request for consolidation. (Response, ECF No. 34.)
 Case 2:19-cv-00176-NT Document 95 Filed 05/27/21 Page 2 of 4               PageID #: 904




       Pursuant to Federal Rule of Civil Procedure 42(a), a court may consolidate multiple

actions if the actions “involve a common question of law or fact.” The consolidation of

actions “is merely a procedural device that does not merge separate suits or alter their

individual character.” General Contracting & Trading Co. v. Interpole, Inc., 899 F.2d 109,

113 (1st Cir. 1990); see Hall v. Hall, 138 S. Ct. 1118, 1125-27, 200 L. Ed. 2d 399 (2018).

In determining whether consolidation is appropriate, “[t]he threshold issue is whether the

two proceedings involve a common party and common issues of fact or law.” Seguro de

Servicio de Salud v. McAuto Systems Group, Inc., 878 F.2d 5, 8 (1st Cir. 1989) (emphasis

in original). “Once this determination is made, the trial court has broad discretion in

weighing the costs and benefits of consolidation to decide whether that procedure is

appropriate.” Id.; see Peter Condakes Co. v. Sandler Bros., No. 09-cv-168-P-S, 2009 U.S.

Dist. LEXIS 66762, at *2 (D. Me. Jul. 29, 2009) (“If savings of expense and gains of

efficiency can be accomplished without sacrifice of justice, a court may find the actions

merit consolidation.” (quotation marks omitted)).

       Because the two actions involve some common parties, common issues of fact, and

common legal issues, consolidation for discovery is warranted. In fact, if the matters were

not consolidated for discovery, the potential for duplication of effort in discovery with the

related increase in time and expense for the parties could be considerable. While the

common parties, facts, and legal issues might also support the consolidation of the matters

for trial, the Court believes it is appropriate to assess that issue after the parties have

conducted discovery and the disputed issues and evidence in both cases are identified. The

Court, therefore, grants in part the motions to consolidate. The Court orders the matters

                                             2
 Case 2:19-cv-00176-NT Document 95 Filed 05/27/21 Page 3 of 4               PageID #: 905




consolidate for discovery. Defendants may renew their request to consolidate the matters

for trial upon completion of discovery.

        In accordance with the order of consolidation and the discussion on the record, the

Court orders as to both cases:

        Deadline for the parties to confer and report to propose discovery limits: June 11,

2021.

        Deadline for Initial Disclosures Pursuant to Fed.R.Civ.P. 26(a)(1): June 18, 2021.

        Plaintiffs shall designate experts required to be disclosed by Fed.R.Civ.P.

26(a)(2)(A) (including treating physicians and other non-retained or specially employed

experts) and, with respect to each of them, provide three proposed deposition dates and a

complete statement of all opinions to be expressed and the bases and reasons therefor by:

November 1, 2021.

        Defendants shall designate experts required to be disclosed by Fed.R.Civ.P.

26(a)(2)(A) (including treating physicians and other non-retained or specially employed

experts) and, with respect to each of them, provide three proposed deposition dates and a

complete statement of all opinions to be expressed and the bases and reasons therefor by:

December 15, 2021.

        If the expert is retained or specially employed to provide expert testimony in the

case or the expert’s duties as an employee of a party regularly involve giving expert

testimony, the disclosure shall also include the other categories of information specified in

Fed.R.Civ.P. 26(a)(2)(B). All required information may, but need not, be provided in the

form of a written report prepared and signed by the expert.

                                             3
    Case 2:19-cv-00176-NT Document 95 Filed 05/27/21 Page 4 of 4                     PageID #: 906




        Deadline to Complete Discovery: January 14, 2022.

        Counsel are advised that absent some excusable circumstance, discovery initiatives

must be undertaken so that the response of the opposing party is filed prior to the discovery

deadline.

        Deadline to file Notice of Intent to file Motion for Summary Judgment and Need

for a Pre-Filing Conference Pursuant to Local Rule 56(h): January 21, 2022.

        Deadline for Filing of All Dispositive Motions and All Daubert and Kumho

Motions2 Challenging Expert Witnesses with Supporting Memoranda: February 4, 2022.

        Expected Trial Date: This case shall be ready for trial by April 4, 2022.

        Further Matters in Aid of Disposition: Plaintiffs shall make a written settlement

demand upon Defendants by December 22, 2021. Defendants shall respond in writing by

January 5, 2022.

                                                  NOTICE

        Any objections to this Order shall be filed in accordance with Federal Rule of Civil

Procedure 72.

                                                       /s/ John C. Nivison
                                                       U.S. Magistrate Judge

Dated this 27th day of May, 2021.




2
 Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993); Kumho Tire Co. v. Carmichael, 526
U.S. 137 (1999). Such motions shall include any challenges to lack of qualifications, scope of testimony
and any other issues addressed by these decisions.


                                                   4
